Citation Nr: 1828854	
Decision Date: 05/15/18    Archive Date: 05/23/18

DOCKET NO.  15-08 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, other than PTSD.


REPRESENTATION

The Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeanne Celtnieks, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1957 to April 1981.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of April 2014, February 2016 and April 2016 rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA).

The issue certified to the Board is the Veteran's claim of service connection for an acquired psychiatric disorder, identified as depression due to lumbar and cervical spine pain.  The Veteran previously claimed service connection for anxiety related to an airplane crash.  An additional claim for PTSD related to an airplane crash is in appellate status, but not yet certified to the Board.  The Board finds current claim includes any psychiatric disorder that is encompassed by the Veteran's reported symptomatology.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  The issues have been recharacterized accordingly, as noted on the title page of this decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to service connection for an acquired psychiatric disorder, other than PTSD, is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  The Veteran was involved in an airplane crash landing in February 1967.

2.  It is at least as likely as not the Veteran has PTSD as a result of his active service.



CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110; 38 C.F.R. § 3.303.  The evidence must show (1) the existence of a current disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  Service connection for PTSD generally requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See Cohen v. Brown, 10 Vet. App. 128, 139-43 (1997); 38 C.F.R. § 3.304(f).

When there is an approximate balance of positive and negative evidence regarding any material issue, reasonable doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.

A March 2015 Mental Health Consult/Treatment Plan from the Hampton VAMC confirms a diagnosis of PTSD.  The psychiatrist states, "this patient endorses classic symptoms of service related ptsd which has gotten worse with aging. . . as a result of an airplane crash in the Navy."    The Veteran submitted a newspaper article from February 1967 recounting an airplane crash landing and identifying him, by name, as being on board the plane and injured in the crash.  An additional statement from H.C., who took over operation of the damaged aircraft in September 1967, is of record.  H.C. indicated that he was familiar with the Veteran and the mechanical history of the aircraft.  He indicated that he had heard of the crash landing event of February 1967.

Resolving all reasonable doubt in favor of the Veteran, the Board finds he was involved in an airplane crash landing in 1967 during military service.  Further, medical evidence establishes the Veteran currently suffers from PTSD related to this in-service stressor.  Accordingly, service connection for PTSD is warranted.

ORDER

Entitlement to service connection for PTSD is granted.


REMAND

The remaining issue before the Board is the Veteran's claim of service connection for an acquired psychiatric disorder, other than PTSD, to include an anxiety disorder and depression.

VA has a duty to assist the Veteran by providing a medical examination when the evidence of record does not contain sufficient competent medical evidence to decide the claim.  38 U.S.C. § 5103A(d) (2012); 38 C.F.R. § 3.159(c)(4) (2017).  

Medical evidence indicates the Veteran received treatment and medication for psychiatric disorders other than PTSD during the appeal period.  However, there is no medical opinion addressing the etiology of these additional psychiatric disorders, to include anxiety and depression.  Thus, an examination with etiology opinion is required.  

Accordingly, the case is REMANDED for the following action:


(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a psychiatric examination,
The examiner must answer the following questions:

a) Whether the Veteran has at least as likely as not (50 percent or greater probability) met the diagnostic criteria for a psychiatric disorder, other than PTSD, at any point in the appeal period (since February 2011)?  

b)  If it is determined the Veteran has not met the diagnostic criteria for a psychiatric disorder (other than PTSD) at any point in the appeal period, an explanation must be provided as to why the diagnoses and/or treatment of major depressive disorder and anxiety reflected in treatment records during the appeal period do not support the diagnosis of a psychiatric disorder.

c) Whether it is at least as likely as not (50 percent or greater probability) that any psychiatric disorder present in the appeal period (other than PTSD) had its onset during or is otherwise related to the Veteran's military service, including his involvement in an airplane crash?

d)  Whether it is at least as likely as not that any diagnosed psychiatric disorder (other than PTSD) that is not found to be directly related to the Veteran's military service was caused by or aggravated by the Veteran's service-connected spine disorders?  

The examiner must separately address causation and aggravation.  If aggravation of the diagnosed psychiatric disorder by the service-connected spine disorder is found, the examiner must attempt to establish a baseline level of severity of the psychiatric disorder prior to aggravation by the service-connected spine disorder.     

The examination report must include a complete rationale for all opinions provided.

2.  Readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).





